Case 1:20-cv-01271-JPH-DLP Document 12 Filed 05/17/20 Page 1 of 2 PageID #: 69



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

BARBARA TULLY, KATHERINE BLACK,                        )
MARK BLACK, SHELLY BROWN,                              )
DAVID CARTER, REBECCA GAINES,                          )
JANICE JOHNSON, ELIZABETH KMIECIAK,                    )
CHAQUITTA MCCLEARY, KATHERINE                          )    Case No. 1:20-cv-01271-JPH-DLP
PAOLACCI, DAVID SLIVKA,                                )
DOMINIC TUMMINELLO, and INDIANA                        )
VOTE BY MAIL, INC., individually, and on               )
behalf of those similarly situated,                    )
                                                       )
               Plaintiffs,                             )
                                                       )
       v.                                              )
                                                       )
PAUL OKESON, S. ANTHONY LONG,                          )
SUZANNAH WILSON OVERHOLT, and                          )
ZACHARY E. KLUTZ, in their official capacity           )
as members of the Indiana Election Commission,         )
and CONNIE LAWSON, in her official capacity            )
as the Indiana Secretary of State,                     )
                                                       )
               Defendants.                             )

                     NOTICE OF AUTOMATIC INITIAL EXTENSION

       Defendants, Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt, and Zachary E.

Klutz, in their official capacity as members of the Indiana Election Commission, and Connie Lawson,

in her official capacity as the Indiana Secretary of State, by counsel, Jefferson Garn, Deputy Attorney

General, pursuant to Local Rule 6-1(b), hereby respectfully notifies the Court and Plaintiff of an

automatic extension of time of 28 days, up to and including June 15, 2020, in which to respond and

show the Court as follows:

   1. On April 29, 2020, Plaintiffs filed their Complaint for Declaratory and Injunctive Relief [ECF

       1].

   2. On May 4, 2020, Plaintiff filed their Amended Class Action Complaint for Declaratory and

       Injunctive Relief (“Amended Complaint”) [ECF 11].
Case 1:20-cv-01271-JPH-DLP Document 12 Filed 05/17/20 Page 2 of 2 PageID #: 70



   3. On May 4, 2020, Defendants were served with the Amended Complaint, making Defendants’

        response due on May 18, 2020.

   4. The time to respond has not been previously extended.

   5. There is currently no case management plan or other deadlines set in this case, and a 28-day

        extension would not interfere with the initial pretrial scheduled for June 23, 2020.

   6. Undersigned counsel requests a 28-day initial automatic extension of time to answer or

        otherwise respond in this matter, up to and including June 18, 2020.

   7. Undersigned counsel contacted Plaintiff’s counsel on May 15, 2020, and he agreed to this

        extension.

        WHEREFORE, Defendants respectfully file this Notice of Automatic Initial Extension and give

notice that Defendants’ response to Plaintiff’s Amended Complaint is now due on or before June 18,

2020.

                                                Respectfully submitted,
                                                Office of the Indiana Attorney General

                                                Jefferson S. Garn
                                                Attorney No. 29921-49
                                                Deputy Attorney General
                                                Counsel for Defendants, Paul Okeson, S. Anthony Long,
                                                Suzannah Wilson Overholt, and Zachary E. Klutz, in their
                                                official capacity as members of the Indiana Election
                                                Commission, and Connie Lawson, in her official capacity as
                                                the Indiana Secretary of State

Office of the Indiana Attorney General
Indiana Government Center South, 5th Floor
302 W. Washington St.
Indianapolis, IN 46204-2770
Phone: (317) 234-7119
Fax: (317) 232-7979
Email: Jefferson.Garn@atg.in.gov




                                                   2
